DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.

This Non-Final Office action is responsive to applicant's amendment filed on 2/3/2021.

Claim Status

Claim 1, 9, and 17 have been amended.
No claims are canceled. 

Claims 1-24 are presented for examination.

Response to Arguments

Applicant's arguments filed 2/3/2021 have been fully considered but they are moot in view of new ground of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 and 3 of Co-pending Application 16835201 in view of Knee et al. (US 20080152300). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter.
The subject matter claimed in the instant application’s independent claims 1, 9, and 17 is disclosed in claims 1 and 3 of Co-pending Application 16835201 claiming the similar common subject matter, as follows: 



Co-pending Application No. 16835201
Claims 1, 9, and 17, A method for use in connection with a client device and a sequence of media content that includes a first portion followed by a second portion
Claim 1: A method for use in connection with a client device and a sequence of media content that includes a first portion followed by a second portion
 
receiving, by the client device, reference fingerprint data representing the first portion of the sequence of media content, wherein the reference fingerprint data identifies timing information of the second portion of the sequence of media content; generating, by the client device, query fingerprint data representing the first portion of the sequence of media content; identifying, by the client device, a match between the query fingerprint data and the reference fingerprint data; and based on the identified match and the timing information, requesting, by the client device, additional media content to be (i) presented in place of the second portion of the sequence of media content or (ii) 

performing, by the client device, a content replacement operation, wherein performing the content replacement operation comprises presenting replacement media content instead of the second portion of the sequence of media content, wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content, and wherein the second portion of the sequence of media content lacks a link presented therein,
Claim 3: receiving, by the client device, the additional media content; and presenting, by the client device, the additional media content by (i) replacing the second portion of the sequence of media content with the additional media content or (ii) overlaying the additional media content on the second portion of the sequence of media content.
while performing the content replacement operation, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental 



Claims 1 and 3 of Co-pending Application 16835201 does not claim feature of, “wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content, and wherein the second portion of the sequence of media content lacks a link presented therein; and 
while performing the content replacement operation, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content”.    
Knee discloses, wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content (par. 0054 discloses recording device recording the media, recorded media includes program and advertisements displayed during breaks in the program, par. 0057-0058, fig. 7 discloses user is playing recorded program, where programs are played back and recorded advertisements are played back as part of the recording, here these paragraphs does not suggests that program and advertisement in recorded media content are interactive media content, therefore these program and advertisement are not interactive media content), and wherein the second portion of the sequence of media content lacks a link presented therein (par. 0057-0058, fig. 7 discloses displayed advertisement does not include any link presented); and
while performing the content replacement operation, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content (par. 0073, fig. 10 discloses another example of displaying substitute media (i.e. substitute or replacement advertisement) displaying substitute advertisement either in PIP window 1004 or in main window 1002,i.e. displaying replacement advertisement instead of advertisement part of recorded media in main window 1002, par. 0074, fig. 10 discloses screen 1000 include one or more additional advertisements, includes banner ad 1006 and panel ad 1008, i.e. while replacing main advertisement with substitute advertisement in main window 1002, performing overlay operation to display supplemental or additional media on top of the replacement advertisement in main window 1002).
Therefore, it would have been obvious to one of ordinary skill in the art to modify combined limitations of claims 1 and 2 of Co-pending Application 16835201 by adding feature of both the second portion and the replacement media content are non-interactive media content and second portion of media content does not contain link presented, and overlaying supplemental media content on portion of the replacement media content, as taught by Knee, for user to view and obtain additional information via supplemental media displayed in overlay position, as disclosed in Knee, par. 0074 and fig. 10.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4, 7-10, 12, 15-18, 20, 23 and 24 are rejected under 35 U.S.C. 102(b) as being anticipated by Knee et al. (US 20080152300).

Regarding claim 1, Knee discloses, A method for use in connection with a client device and a sequence of media content that includes a first portion followed by a second portion (par. 0023, fig. 1discloses, user equipment 110 receiving media, par. 0054 discloses recording device recording the media, recorded media includes program (i.e. first portion) and advertisements (i.e. second portion) displayed during breaks in the program, ), the method comprising:
presenting, by the client device, the first portion of the sequence of media content (par. 0054 discloses recording device recording the media, recorded media includes program and advertisements displayed during breaks in the program, par. 0057-0058 discloses user is playing recorded program, i.e. presenting on client device, the program portion (i.e. first portion) of the media content);
performing, by the client device, a content replacement operation, wherein performing the content replacement operation comprises presenting replacement media content instead of the second portion of the sequence of media content (par. 0073, fig. 10 discloses, substituting advertisements, 0069, fig. 8 discloses, display wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content (par. 0054 discloses recording device recording the media, recorded media includes program and advertisements displayed during breaks in the program, par. 0057-0058, fig. 7 discloses user is playing recorded program, where programs are played back and recorded advertisements are played back as part of the recording, here these paragraphs does not suggests that program and advertisement in recorded media content are interactive media content, therefore these program and advertisement are not interactive media content), and wherein the second portion of the sequence of media content lacks a link presented therein (par. 0057-0058, fig. 7 discloses displayed advertisement does not include any link presented); and
while performing the content replacement operation, performing, by the client, device, an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content (par. 0073, fig. 10 discloses another example of displaying substitute media (i.e. substitute or replacement advertisement) displaying substitute advertisement either in PIP window 1004 or in main window 1002,i.e. displaying replacement advertisement instead of advertisement part of recorded media . 

Regarding claim 2, the method of claim 1, 
Knee further discloses, wherein the sequence of media content further includes control data encoded therein (par. 0068 discloses advertisement data includes instructions specifying the configuration in which the substitute media should be displayed), the method further comprising:
detecting, by the client device, the control data, wherein the client device performs at least one of the content replacement operation or the overlay operation responsive to detecting the control data (par. 0065-0067 discloses control circuitry identifies start and end of advertisement from advertisement data, par. 0068 discloses advertisement data includes instructions specifying the configuration in which the substitute media should be displayed).

Regarding claim 4, the method of claim 1, 
Knee further discloses, further comprising:
receiving an instruction to perform at least one of the content replacement operation or the overlay operation (par. 0068 the advertisement data may include , wherein the client device performs at least one of the content replacement operation or the overlay operation responsive to receiving the instruction (par. 0068 the advertisement data may include instructions specifying the configuration in which the substitute media should be displayed. The advertisement data may identify any of a plurality of suitable display configurations for the substitute media. FIGS. 8-10 show illustrative display configurations for the substitute media while an advertisement is skipped). 

Regarding claim 7, the method of claim 1, 
Knee further discloses, wherein the supplemental media content comprises interactive supplemental media content (par. 0074 discloses, the user may select banner ad 1006 and/or panel ad 1008 to view additional information, order a product or service, perform an interactive media guidance application function (e.g., schedule a recording or a reminder), or any other suitable action).

Regarding claim 8, the method of claim 7, 
Knee further discloses, further comprising:
receiving, by the client device, user input representing a user interaction with the interactive supplemental media content (par. 0074 discloses, the user may select banner ad 1006 and/or panel ad 1008 to view additional information, order a ; and
responsive to receiving the user input, performing, by the client device, a corresponding action (par. 0074 discloses, the user may select banner ad 1006 and/or panel ad 1008 to view additional information, order a product or service, perform an interactive media guidance application function (e.g., schedule a recording or a reminder), or any other suitable action, i.e. performing action of processing of order or performing action of scheduling recording or reminder).

Regarding claim 9, Knee discloses, A non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by one or more processors of a client device (see par. 0019-0020, disclosing set top box having memory, processor and software that can perform the operation), cause the client device to perform operations in connection with a sequence of media content that includes a first portion followed by a second portion (par. 0023, fig. 1discloses, user equipment 110 receiving media, par. 0054 discloses recording device recording the media, recorded media includes program (i.e. first portion) and advertisements (i.e. second portion) displayed during breaks in the program), the operations comprising: 
presenting the first portion of the sequence of media content (par. 0054 discloses recording device recording the media, recorded media includes program and advertisements displayed during breaks in the program, par. 0057-0058 discloses user );
performing a content replacement operation, wherein performing the content replacement operation comprises presenting replacement media content instead of the second portion of the sequence of media content (par. 0073, fig. 10 discloses, substituting advertisements, 0069, fig. 8 discloses, display screen 800 includes full screen overlay 802 that is displayed instead of the recorded advertisement (e.g., video 702, FIG. 7)), par. 0073, fig. 10 discloses another example of displaying substitute media (i.e. substitute or replacement advertisement) displaying substitute advertisement either in PIP window 1004 or in main window 1002,i.e. displaying replacement advertisement instead of advertisement part of recorded media in main window 1002), wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content (par. 0054 discloses recording device recording the media, recorded media includes program and advertisements displayed during breaks in the program, par. 0057-0058, fig. 7 discloses user is playing recorded program, where programs are played back and recorded advertisements are played back as part of the recording, here these paragraphs does not suggests that program and advertisement in recorded media content are interactive media content, therefore these program and advertisement are not interactive media content), and wherein the second portion of the sequence of media content lacks a link presented therein (par. 0057-0058, fig. 7 discloses displayed advertisement does not include any link presented); and
while performing the content replacement operation, performing an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content (par. 0073, fig. 10 discloses another example of displaying substitute media (i.e. substitute or replacement advertisement) displaying substitute advertisement either in PIP window 1004 or in main window 1002,i.e. displaying replacement advertisement instead of advertisement part of recorded media in main window 1002, par. 0074, fig. 10 discloses screen 1000 include one or more additional advertisements, includes banner ad 1006 and panel ad 1008, i.e. while replacing main advertisement with substitute advertisement in main window 1002, performing overlay operation to display supplemental or additional media on top of the replacement advertisement in main window 1002).

Regarding claim 10, Knee meets the claim limitations as set forth in claim 2.
Regarding claim 12, Knee meets the claim limitations as set forth in claim 4.
Regarding claim 15, Knee meets the claim limitations as set forth in claim 7.
Regarding claim 16, Knee meets the claim limitations as set forth in claim 8.

Regarding claim 17, Knee discloses, A client device comprising one or more processors and a non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by the one or more processors (see par. 0019-0020, disclosing set top box having memory, processor and , cause the client device to perform operations in connection with a sequence of media content that includes a first portion followed by a second portion (par. 0023, fig. 1discloses, user equipment 110 receiving media, par. 0054 discloses recording device recording the media, recorded media includes program (i.e. first portion) and advertisements (i.e. second portion) displayed during breaks in the program), the operations comprising:
presenting the first portion of the sequence of media content (par. 0054 discloses recording device recording the media, recorded media includes program and advertisements displayed during breaks in the program, par. 0057-0058 discloses user is playing recorded program, i.e. presenting on client device, the program portion (i.e. first portion) of the media content);
performing a content replacement operation, wherein performing the content replacement operation comprises presenting replacement media content instead of the second portion of the sequence of media content (par. 0073, fig. 10 discloses, substituting advertisements, 0069, fig. 8 discloses, display screen 800 includes full screen overlay 802 that is displayed instead of the recorded advertisement (e.g., video 702, FIG. 7)), par. 0073, fig. 10 discloses another example of displaying substitute media (i.e. substitute or replacement advertisement) displaying substitute advertisement either in PIP window 1004 or in main window 1002,i.e. displaying replacement advertisement instead of advertisement part of recorded media in main window 1002), wherein both the second portion of the sequence of media content and the replacement media content are non-interactive media content (par. 0054 discloses recording device recording the media, recorded media includes and wherein the second portion of the sequence of media content lacks a link presented therein (par. 0057-0058, fig. 7 discloses displayed advertisement does not include any link presented); and
while performing the content replacement operation, performing an overlay operation, wherein performing the overlay operation comprises overlaying supplemental media content on at least a portion of the replacement media content (par. 0073, fig. 10 discloses another example of displaying substitute media (i.e. substitute or replacement advertisement) displaying substitute advertisement either in PIP window 1004 or in main window 1002,i.e. displaying replacement advertisement instead of advertisement part of recorded media in main window 1002, par. 0074, fig. 10 discloses screen 1000 include one or more additional advertisements, includes banner ad 1006 and panel ad 1008, i.e. while replacing main advertisement with substitute advertisement in main window 1002, performing overlay operation to display supplemental or additional media on top of the replacement advertisement in main window 1002).
Regarding claim 18, Knee meets the claim limitations as set forth in claim 2.
Regarding claim 20, Knee meets the claim limitations as set forth in claim 4.
Regarding claim 23, Knee meets the claim limitations as set forth in claim 7.
Regarding claim 24, Knee meets the claim limitations as set forth in claim 8.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Knee et al. (US 20080152300), in view of Topchy et al. (US 20090259325).

Regarding claim 3, the method of claim 2, 
Knee explicitly does not disclose, wherein the control data comprises steganographic data.  
Topchy discloses, wherein the control data comprises steganographic data (par. 0016 discloses hiding code in a stenographic manner, decoder obtains hidden code and takes predetermined action based on the code, such as changing advertisements).
 Knee by using the teaching of control data having stenographic data, as taught by Topchy, to provide the code in hidden manner in order to keep the control data safe as disclosed in Topchy par. 0016 . 

Regarding claim 11, Knee in view of Topchy meets the claim limitations as set forth in claim 3.
Regarding claim 19, Knee in view of Topchy meets the claim limitations as set forth in claim 3.


Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Knee et al. (US 20080152300), in view of LaJoie et al. (US 20110078729).

Regarding claim 5, the method of claim 4, 
Knee does not disclose, generating, by the client device, fingerprint data representing the first portion of the sequence of media content; and
sending, by the client device, the generated fingerprint data to be used to recognize the first portion of the sequence of media content, and wherein the client device receives the instruction to perform at least one of the content replacement operation or the overlay operation in response to sending the generated fingerprint data.
LaJoie discloses, further comprising:
generating, by the client device, fingerprint data representing the first portion of the sequence of media content (par. 0129 discloses audio signature 912 is produced by user equipment and sent to a remote server, here the portion of the media sequence is the one which currently being displayed)); and
sending, by the client device, the generated fingerprint data to be used to recognize the first portion of the sequence of media content (par. 0129 discloses audio signature 912 is produced by user equipment and sent to a remote server, here the portion of the media sequence is the one which currently being displayed)), and wherein the client device receives the instruction to perform at least one of the content replacement operation or the overlay operation in response to sending the generated fingerprint data (par. 0131 discloses server identifies signatures and pushes audio information to user, server determines how the information should be received by user device such as displayed on the display screen, stored in audio data store, or added to an audio library, i.e. server instructs receiving device to perform display of the audio information, where audio information is displayed as overlay as shown in fig. 8A when the audio asset starts playing in the video program). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Knee by teaching of client device generating and sending fingerprint of portion of media content, and in response client device receives instruction to perform overlay operation, as taught by Lajoie, to provide the additional information in visual format specific to the identified content that is being played, as disclosed in LaJoie, par. 0003. 

Regarding claim 13, Knee in view of LaJoie meets the claim limitations as set forth in claim 5.
Regarding claim 21, Knee in view of LaJoie meets the claim limitations as set forth in claim 5.

Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Knee et al. (US 20080152300), in view of Birch al. (US 20120109755).

Regarding claim 6, the method of claim 1, 
Knee does not disclose, wherein the second portion of the sequence of media content is a portion of a non-targeted advertisement, and wherein at least one of the replacement media content or the supplemental media content is a portion of a targeted advertisement. 
Birch discloses, wherein the second portion of the sequence of media content is a portion of a non-targeted advertisement, and wherein at least one of the replacement media content or the supplemental media content is a portion of a targeted advertisement (par. 0030 discloses replacing advertisements in a content stream with advertisement that are specifically targeted to individual consumers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Knee by teaching of second portion of the sequence of media content is a non-targeted advertisement and replacement media content is a targeted Birch, to reach individuals who match desired demographic and behavior profiles, as disclosed in Birch, par. 0009. 

Regarding claim 14, Knee in view of Birch meets the claim limitations as set forth in claim 6.
Regarding claim 22, Knee in view of Birch meets the claim limitations as set forth in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423